Fish, J.
1. The law requiring service of a summons of garnishment directed tó a corporation to be made upon “the agent in charge of the office or business of the corporation in the county or district at the time of service, ’ ’ it follows that the return of an officer, merely stating that he had served a named railway company with a summons of garnishment “ by serving [a designated person], supt., personally” therewith, without describing this person as the agent in charge of the office or business of the company, in the county or district wherein the service was made, will not afford a basis for entering a judgment against the company for failure to answer. Civil Code, § 4710; Hargis v. Railway Co., 90 Ca. 42.
Argued December 14,
Decided December 21, 1897.
Petition for certiorari. Before Judge Lumpkin. Fulton county. June 23, 1897.
Dorsey, Brewster & Howell and Arthur Heyman, for plaintiff in error. Alexander & Victor Smith, contra.
2. This court can not take judicial cognizance of the nature of the duties required of the superintendent of a railway company in any particular town or city. Judgment reversed.'

All concurring, except Cobb, J., disqualified, .